PER CURIAM: **
Appellants appeal from the judgment of the District Court which affirmed the *128judgment of the Bankruptcy Court which found fraud, fraudulent transfer, and pierced the corporate veil to award damages against the Appellants. Appellants complain of the standing of the Appellee to bring the claims in the Bankruptcy Court based on their argument that the purchase agreement was not assigned to Appellee. They also raise a number of issues relating to the finding of fraud, the decision of the Bankruptcy Court to pierce the corporate veil, and to find the individuals liable. They also challenge the amount of the award and the decision of the Bankruptcy Court that did not allow the individual Defendants to attack a Delaware judgment against JNS Aviation.
We have carefully considered the arguments on appeal and have reviewed the record. After a de novo review of the legal determination of the Bankruptcy Court and review for clear error of the factual findings of the Bankruptcy Court, we affirm the judgment of the Bankruptcy Court. No error has been shown which would require reversal. Accordingly, the judgment on appeal is in all respects AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *128published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.